DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 02/10/2022 claims 1 and 3 are amended. Applicant further amended the title to be more descriptive, and the previous objection to the specification has been withdrawn. Claims 1-3 are pending.
Information Disclosure Statement
The Information Disclosure Statements dated 02/21/2022 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (JP2018074709) in view of Goto et al. (US 2019/0267896), (hereinafter, Goto). 
With respect to claims 1 and 3, Crowley discloses a power supply device (See reproduced drawing of Fig. 1, 100 below) which includes a plurality of battery modules (Fig. 1, 102) each having a secondary battery (110) and in which the battery modules are connected in series with one another in accordance with a gate driving signal from a controller (Fig. 1, 104: microcontroller), 

    PNG
    media_image1.png
    691
    661
    media_image1.png
    Greyscale

the power supply device comprising: a disconnecting part configured to forcibly isolate the battery module from a series connection regardless of the gate driving signal (Fig. 1, Isolation circuits), wherein the power supply device is configured to limit, in accordance with a target output voltage value,  (selectively connect or disconnect cells based on predetermined conditions) a number of the battery modules to be forcibly isolated by the disconnecting part (see Figure 1 description: disconnect any one of the battery cells from being connected). 
CROWLEY, however, does not expressly disclose the plurality of battery comprising driving signal applied sequentially to the battery module. 
 Goto discloses, on the other hand, the plurality of battery comprising driving signal applied sequentially to the multiple battery module (see Para. # 33, 35 and 38: battery circuit modules, for instance, 10a, 10b and 10c are driven sequentially).
CROWLEY and Goto are analogous art because they are from the same field of endeavor namely power supply and control method. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a driving signal applied sequentially to the multiple battery module to the power supply of CROWLEY in view of the teachings of Goto to effectively control circuit output to the battery modules one at a time than simultaneously supply similar driving signals to the multiple battery module circuities.
With respect to claim 2, the combined reference of Crowley and Goto disclose the power supply device as described above, wherein Crowley further discloses the power supply device is configured to stop outputting a voltage when unable to output a voltage equal to or higher than the target output voltage value in accordance with the number of the battery modules to be forcibly isolated by the disconnecting part (Abstract: the switching assemblies are configured to selectively connect and disconnect the battery cell units based on a set of control parameters). 
Response to Arguments
Applicant' s arguments filed in the remarks of 02/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (please see the above rejections).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859